Reversed and Remanded and Memorandum Opinion filed October 4, 2007







Reversed
and Remanded and Memorandum Opinion filed October 4, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00459-CV
____________
 
LAUREN GLASER,
Appellant
 
V.
 
BRAD T. GLASER,
Appellee
 

 
On Appeal from the 306th District
Court
Galveston County, Texas
Trial Court Cause No. 06FD0245
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 9,
2007.
On
September 20, 2007,  the parties filed a joint motion to reverse the
judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the judgment is reversed and the cause remanded to the trial court.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
4, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.